83081: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01477: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83081


Short Caption:JOHNSON (COREY) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C263976Classification:Criminal Appeal - Other - Other/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:11/15/2021How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantCorey B. Johnson
					In Proper Person
				


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Katrina A. Samuels
							(Attorney General/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


02/08/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/21/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


06/21/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-17675




06/25/2021Order/ProceduralFiled Order Directing Transmission of Record and Regarding Briefing.  Record on Appeal due:  30 days.  Appellant's Opening Brief or Informal Brief due:  120 days.  (SC)21-18383




07/13/2021Record on Appeal DocumentsFiled Record on Appeal - C263976 - Volume 1. (SC)21-20196




07/13/2021Record on Appeal DocumentsFiled Record on Appeal - C263976 - Volume 2. (SC)21-20199




07/19/2021Record on Appeal DocumentsFiled SEALED Pages: (1)1-27, 128-131, 142-144, and (2)57-65.  (SC)


11/15/2021Case Status UpdateBriefing Completed/Submitted For Decision/To Screening.  (SC)


01/14/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." RP/JH/KP. (SC)22-01477





Combined Case View